Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. James Kappos on 06/02/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for managing nuisance calls, the method comprising:

one or more processors collecting data from a call;

extracting two or more features from the collected data, wherein the two or more features include at least one feature selected from a group consisting of  consisting of 



asking a caller of the call to remove a recipient of the call from a call list based on identifying the call as a nuisance call.

2. (Original) The method of claim 1, wherein the one or more models correlate the one or more features with the likelihood of the call being the nuisance call.

3. (Previously Canceled)

4. (Original) The method of claim 1, further comprising: 
receiving feedback indicative of whether the nuisance call was properly identified; and
adjusting the model based on the received feedback.

5.    (Previously Amended) The method of claim 1, further comprising:
prompting the caller of the call to provide a name.

6.    (Original) The method of claim 5, further comprising:
determining a call topic, and wherein the one or more extracted features include the call topic.



address, geography, serial number, sample audio recording, sample video recording, caller faceprint, caller voiceprint, caller fingerprint, and caller content, delay, silence, tone, inflection, background noise, and static.

8. (Currently Amended) A computer program product for managing nuisance calls, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising:

one or more processors collecting data from a call;

extracting two or more features from the collected data, wherein the two or more features include at least one feature selected from a group consisting of consisting of 
identifying the call as a nuisance call based on applying one or more models to the extracted two or more features; and



9. (Original) The computer program product of claim 8, wherein the one or more models correlate the one or more features with the likelihood of the call being the nuisance call.

10. (Previously Canceled)

11.    (Original) The computer program product of claim 8, further comprising:

receiving feedback indicative of whether the nuisance call was properly identified; and adjusting the model based on the received feedback.

12.    (Previously Amended) The computer program product of claim 8, further comprising:
prompting the caller of the call to provide a name.

13.    (Original) The computer program product of claim 12, further comprising:
determining a call topic, and wherein the one or more extracted features include the call topic.


14. (Previously Amended) The computer program product of claim 8, wherein the two the one or more features include features selected from a group comprising a include features selected from a group comprising a name, username, phone number, IP address, MAC address, web address,



15. (Currently Amended) A computer system for managing nuisance calls, the computer system comprising:

one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising:

one or more processors collecting data from a call;

extracting two or more features from the collected data, wherein the two or more features include at least one feature selected from a group consisting of 

fingerprint, and at least one feature selected from a group consisting of 

identifying the call as a nuisance call based on applying one or more models to the extracted two or more features; and

asking a caller of the call to remove a recipient of the call from a call list based on
identifying the call as a nuisance call.

16. (Original) The computer system of claim 15, wherein the one or more models correlate the one or more features with the likelihood of the call being the nuisance call.

17.    (Previously Canceled)

18.    (Original) The computer system of claim 15, further comprising: receiving feedback indicative of whether the nuisance call was properly identified; and adjusting the model based on the received feedback.

19.    (Previously Amended) The computer system of claim 15, further comprising:
prompting the caller of the call to provide a name.

20.    (Previously Canceled)

21.    (Previously Canceled)

22.    (Previously Canceled)

23.    (Previously Canceled)

24.    (Previously Canceled)


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652